Citation Nr: 0928452	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had periods of active service from June 1972 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which continued a 
previously assigned 20 percent rating for lumbosacral strain.  
In an October 2007 rating decision, the RO continued a 
previously assigned noncompensable evaluation for bilateral 
hearing loss.  Thereafter, the Veteran perfected an appeal as 
to the evaluations assigned for his service-connected 
lumbosacral strain and bilateral hearing loss disabilities.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Lumbosacral strain is manifested by orthopedic 
manifestations consisting of limitation of motion that does 
not equate to forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

3.  Bilateral hearing loss is manifested by no worse than 
Level IV hearing loss for VA purposes in the left ear and by 
no worse than Level I hearing loss for VA purposes in the 
right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for increased evaluations 
for lumbosacral strain and for bilateral hearing loss were 
received in April 2007 and July 2007, respectively.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2007 and July 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) was issued 
for the hearing loss claim in December 2007.  A supplemental 
statement of the case (SSOC) was also issued for the 
lumbosacral strain claim in December 2007.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in May and July 2007.  

For the Veteran's increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the May and July 2007 letters informed the 
Veteran of the necessity of providing evidence demonstrating 
a worsening or increase in severity of his lumbar spine and 
bilateral hearing loss disabilities.  Here, the notification 
requirements enumerated in Vazquez-Flores have not been 
satisfied.  While correspondence from the RO satisfied many 
of the requirements of the VCAA, the letters sent did not 
inform the Veteran that he needed to show the effect that the 
worsening of his lumbar spine and hearing loss symptomatology 
has on his employment and daily life, nor did it specifically 
describe the requirements of the applicable Diagnostic Codes.  
The Board finds this to be harmless error.  However, the 
Veteran has not raised the issue of harmful error in this 
proceeding.

The United States Supreme Court recently held, "This Court 
has said that the party that "seeks to have a judgment set 
aside because of an erroneous ruling carries the burden of 
showing that prejudice resulted." Palmer v. Hoffman, 318 U. 
S. 109, 116 (1943); see also Tipton v. Socony Mobil Oil Co., 
375 U. S. 34, 36 (1963) (per curiam); United States v. Borden 
Co., 347 U. S. 514, 516-517 (1954); cf. McDonough Power 
Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 (1984); 
Market Street R. Co. v. Railroad Comm'n of Cal., 324 U. S. 
548, 562 (1945) (finding error harmless "in the absence of 
any showing of . . . prejudice")."  The Court also noted, 
"Respondents urge the creation of a special rule for this 
context, placing upon the agency the burden of proving that a 
notice error did not cause harm.  But we have placed such a 
burden on the appellee only when the matter underlying review 
was criminal.  See, e.g., Kotteakos, 328 U. S., at 760."  
Shinseki v. Sanders 129 S.Ct. 1696 (2009)

In this case, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his increased 
rating claims.  In multiple written statements as well as in 
VA treatment notes and VA examination reports of record, the 
Veteran has specifically discussed the daily physical 
restrictions and employment limitations resulting from his 
service-connected lumbosacral strain and bilateral hearing 
loss.  The Veteran was also informed of the exact rating 
criteria needed for increased evaluations for his lumbosacral 
strain and bilateral hearing loss in an October 2007 SOC and 
December 2007 SSOC issued in connection with the current 
appeal.  Consequently, actual knowledge is established by 
statements or actions by the claimant that demonstrates an 
awareness of what was necessary to substantiate his claims.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations to assess the current severity of his service-
connected lumbosacral strain and bilateral hearing loss.  
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Veteran is currently rated as 20 percent for lumbosacral 
strain under Diagnostic Code 5237.  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

   
Thoracolumbar Spine
See 38 C.F.R. § 4.71, Plate 5 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Veteran is currently rated as noncompensable (zero 
percent) for bilateral hearing loss under Diagnostic Code 
6100.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations for defective hearing range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal auditory 
acuity to level XI for profound deafness.  See 38 C.F.R. § 
4.85 (2008).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).


	
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  See 
38 C.F.R. § 4.85(f) (2008).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).   

Factual Background and Analysis

Lumbosacral Strain

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 20 percent for lumbosacral strain.

In his April 2007 claim, the Veteran reported that his lumbar 
spine pain had worsened and that doing things around the 
house had become a challenge.  

The Board notes that the Veteran has continually submitted a 
copy of a June 2002 statement from a VA nurse practitioner 
that notes that the Veteran has a chronic problem with low 
back pain and should not lift more than 20 pounds.  

A March 2006 VA treatment record showed a problem list that 
included low back pain controlled on Motrin and Tylenol.  

An October 2006 leave request from the Veteran's employer 
revealed that he used 18 hours of accrued sick leave in 
October 2006 for back, eye, and bladder problems.

An October 2006 treatment record from Moncrief Army Community 
Hospital Family Health Center reflected complaints of 
intermittent low back pain that had improved and was not 
radiating or excruciating.  Physical examination findings 
were listed as no motor or sensory disturbances and normal 
balance, gait, and stance.  The examiner assessed backache, 
continue Motrin.  

An April 2007 VA treatment record listed an assessment of 
chronic low back pain.  It was noted that the Veteran takes 
Motrin as needed for pain and that it works well.  His pain 
level was listed as an 8.  It was noted that the Veteran was 
comfortable with the present pain level and pain management.  

In a May 2007 statement, the Veteran's current supervisor 
from South Carolina Army National Guard - Office of Adjutant 
General, identified as J. Q., indicated that the Veteran has 
complained about his back in the past 6 months.  It was 
further noted that the Veteran has taken off several days 
because of his back, one time took off a full week to 
recover, cannot lift over 20 pounds per a doctor's note, and 
has good and bad days with his back.  The Veteran's 
supervisor reported that he is a very meticulous and 
dedicated employee.  In another May 2007 statement, the 
Veteran's past supervisor from South Carolina Army National 
Guard - Office of Adjutant General, identified as B. P., 
indicated that 90 percent of the Veteran's sick absences were 
due to his back pain.  

In a June 2007 VA examination report, the Veteran complained 
of low and midback pain with no radiation.  He indicated that 
his back pain occasionally affected his ability to walk and 
to stay in one position for a long period of time.  The 
Veteran reported that he had one incapacitating episode 
during the past year for about 3 to 4 days, which markedly 
helped his back.  It was noted that the Veteran had no 
surgery, had been treated by a chiropractor in the past, took 
Motrin for pain, and did not do any physical therapy.  He was 
currently employed at a desk job and had significant problems 
getting up and around after he sat for too long.  He further 
detailed that he had a lot of problems in the morning with 
back pain that had resulted in him calling out of work 
several times, which has caused problems for him at work.  He 
paid people to do yard work because he could no longer do it 
himself.  He reported flare-ups two times a week where he 
needs to rest, take Motrin, and returned to baseline in 
approximately 3 to 5 hours. 

Physical examination findings were listed as midline 
tenderness around the thoracolumbar junction and upper lumbar 
spine, no spasm, negative straight leg raise, 5/5 strength of 
the lower extremities, +2 deep tendon reflexes of the patella 
tendons bilaterally, intact sensation throughout bilateral 
lower extremities, and normal gait.  Range of motion findings 
of the lumbar spine were listed as: forward flexion to 90 
degrees (with end-range pain); extension to 20 degrees (with 
end-range pain); right lateral flexion to 20 degrees (with 
end-range pain); left lateral flexion to 30 degrees (with 
end-range pain); and left and right rotation to 20 degrees 
(with end-range pain).  The examiner, a VA physician, 
indicated that the Veteran's range of motion was additionally 
limited following repetitive use due to pain resulting in a 
20 degree further reduction in flexion and a 10 degree 
further reduction in extension.  The range of motion for 
lateral flexion and for rotation was noted to not be 
additionally limited following repetitive use.  The examiner 
diagnosed lumbosacral strain.  

In his July 2007 notice of disagreement, the Veteran 
indicated that his back flared up a lot at work and that he 
either took sick leave or worked through the pain with heat 
and ibuprofen.  There had been times when he went to the 
doctor for other problems and was given authorized bed rest 
due to his back pain.  It was again noted that he paid people 
to do yard work, as he could no longer do it himself. 

In July 2007, the Veteran also submitted medical treatise 
information concerning lumbar spine degenerative disc 
disease, low back pain, and lumbosacral strain. 

In his October 2007 substantive appeal, the Veteran indicated 
that he cannot go to the doctor every time his back caused 
pain.  

An October 2007 VA treatment record listed a diagnosis of 
gait abnormality.  It was noted that the Veteran was issued 
one forearm crutch for ambulation.  The Veteran's low back 
pain level was listed as 5.  He was noted to require an 
assistive device for stairs but to be independent concerning 
the activities of daily living with gross range of motion and 
good gross strength.  An additional October 2007 VA treatment 
note showed findings of chronic low back pain, stable with no 
change.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 20 percent evaluation for 
orthopedic symptoms, as there is no evidence that the Veteran 
suffers from limitation of motion that equates to forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
to favorable ankylosis of the entire thoracolumbar spine.  
The General Rating Formula also directs that neurological 
manifestations should be rated separately from orthopedic 
manifestations.  However, objective compensable neurologic 
manifestations associated with the Veteran's service-
connected lumbar spine disability are clearly not documented 
in the competent medical evidence of record. Therefore, a 
rating in excess of 20 percent is not warranted for the 
Veteran's service-connected residuals of lumbosacral strain 
under the current rating criteria in effect since September 
26, 2003.  

As a final matter, the Board notes that competent medical 
evidence of record shows no findings of ankylosing 
spondylitis or intervertebral disc disease of the lumbar 
spine.  Consequently, the provisions for evaluating 
intervertebral disc syndrome are not for application for the 
Veteran's service-connected lumbosacral strain residuals.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  The Board notes that 
during the June 2007 VA spine examination and in VA treatment 
notes as well as written statements of record, the Veteran 
reported significant problems getting up and around after he 
sat for too long at work, had to take sick leave due to back 
pain, was issued an assistive device or crutch, and could no 
longer do yard work.  He also reported flare-ups 2 times a 
week where he needed to rest, took Motrin, and would then 
return to baseline in approximately 3 to 5 hours.   In the 
June 2007 VA examination report, the VA examiner noted that 
Veteran's lumbar spine range of motion was additionally 
limited following repetitive use due to pain resulting in a 
20 degree further reduction in flexion and a 10 degree 
further reduction in extension.  Although he complained of 
pain on lumbar spine motion and functional loss, these 
findings have already been taken into consideration in the 
assignment of the current 20 percent rating.  In summary, 
there is no medical evidence that the reported functional 
limitations and documented functional loss during repetitive 
motion are so disabling to actually or effectively result in 
lumbar flexion limited to 30 degrees or favorable ankylosis 
of the entire thoracolumbar spine-the requirement for the 
next higher 40 percent rating under Diagnostic Code 5237.  

Bilateral Hearing Loss  

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
rating for bilateral hearing loss.

A March 2006 VA treatment record a problem list included 
decreased hearing. 

In his July 2007 claim, the Veteran reported that his family 
and employers had noticed his decreased hearing.

In a July 2007 statement, the Veteran's current supervisor 
from South Carolina Army National Guard - Office of Adjutant 
General, J. Q., indicated that the Veteran's hearing loss has 
become worse over the years.  She reported that she has to 
repeat herself to ensure the Veteran understands 
instructions, but also indicated he was a dedicated and hard 
worker. 

In August 2007, the Veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
35
50
50
50
46
LEFT
10
35
60
65
60
55

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear and of 94 percent in the right ear.  
The examiner, a VA audiologist, diagnosed mild to moderate 
right ear sensorineural hearing loss and mild to moderately 
severe left ear sensorineural hearing loss.

VA treatment notes dated in September and October 2007 show 
that the Veteran selected and was fitted for hearing aids.  
It was noted in both records that the Veteran indicated no 
subjective awareness of any change in his hearing capacity 
since the last audiologic assessment.

In his November 2007 substantive appeal, the Veteran 
indicated that one examination was not an accurate way to 
rate hearing loss, that his bilateral hearing loss disability 
necessitated wearing hearing aids, and that his disability 
warranted a compensable evaluation.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 46 and a speech discrimination of 94 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 55 and a speech 
discrimination of 80 percent, in the left ear, will result in 
level IV hearing for that ear.  Applying these results to the 
Table VII chart (with left ear being the "poorer" ear), a 
level I for the right ear, combined with a level IV for the 
left ear, will result in a noncompensable (zero percent) 
evaluation.  

Thus, the Board finds that the continuation of the previously 
assigned noncompensable evaluation is proper based upon the 
August 2007 VA audiometric examination findings, as 
mechanically applied to the relevant tables.  Evidence of 
record clearly does not reflect impaired hearing acuity 
levels which would warrant the assignment of a compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the difficulties that the Veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law; the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Finally, the Board also finds the August 2007 examination was 
adequate for rating purposes.  The VA audiologist fulfilled 
her requirements by eliciting information from the Veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
case, the Court, noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007); Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the Veteran has not reported to 
VA that there was any prejudice caused by a deficiency in the 
August 2007 examination.  The Veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994) (finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  In multiple written statements as well as a 
statement from his supervisor, the Veteran submitted evidence 
concerning how his hearing loss affects his daily life and 
employment. 

III.  Both Claims

The Board acknowledges the Veteran, his supervisor, and his 
representative's contentions that his service-connected 
lumbosacral strain and bilateral hearing loss are more 
severely disabling during this time period.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to rating in excess of 20 percent for lumbosacral 
strain and entitlement to a compensable rating for bilateral 
hearing loss must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
lumbosacral strain or bilateral hearing loss that would take 
his case outside the norm so as to warrant the assignment of 
any extraschedular rating during the time period in question.  
There is simply no objective evidence showing that the 
service-connected lumbar spine and/or bilateral hearing loss 
disabilities has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned ratings).  

Finally, the Board has considered whether the Veteran's 
lumbar spine or bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
scheduler evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


